Citation Nr: 0319113	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  01-00 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for gastroesophageal reflux disease, based on an 
initial award.  

2.  Entitlement to a compensable disability rating for 
sinusitis and allergic rhinitis, status-post septoplasty, 
based on an initial award.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from April 1991 to July 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Gastroesophageal reflux disease is manifested by some 
recurrent epigastric distress and pyrosis accompanied by arm 
pain.  

3.  Sinusitis, allergic rhinitis, is manifested by complaints 
of chronic condition and medical findings noting a history of 
sinusitis and x-rays revealing no significant abnormality of 
the aerated paranasal sinuses.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for gastroesophageal reflux disease have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.1-
4.3, 4.7, 4.10, 4.20, 4.114 Diagnostic Code 7346 (2002).  

2.  The criteria for an initial compensable rating for 
sinusitis, allergic rhinitis, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), 4.1-4.3, 4.7, 4.10, 4.97 
Diagnostic Code 6510 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Board finds that the correspondence sent to the veteran 
in August 1999, March 2000 and November 2000, describing what 
VA would do to assist the veteran, the evidence the veteran 
needed to provide, and the evidence the VA had, and 
Statements of the Case issued in October 2000 and January 
2001, and Supplemental Statements of the Case issued in March 
2002 (containing the provisions of the VCAA), April 2002 and 
November 2002 (misdated as April 2002), provided to both the 
veteran and his representative, provided notice to the 
veteran of what the evidence of record revealed.  
Additionally, these documents provided notice why this 
evidence was insufficient to award the benefit sought.  Thus, 
the veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  Cf. 
Quartuccio v. Principi, 16 Fed App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  No further 
assistance is necessary to comply with the requirements of 
this new legislation, or any other applicable rules or 
regulations regarding the development of the pending claim.  

Increased Rating-general provisions

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where the 
question for consideration is propriety of the initial 
evaluation assigned, as it is in this case, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119 at 126 
(1999).  

When an unlisted condition is encountered it will be 
permissible to rate under closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20.  

At this point, the Board notes that the RO has considered the 
appropriateness of the initial evaluations under the original 
and revised rating criteria, where appropriate, in 
conjunction with the submission of additional evidence at 
various times while the appeal was pending.  Likewise, the 
Board has considered the appropriateness of the initial 
ratings for the disabilities under consideration under the 
applicable criteria in conjunction with the submission of 
additional evidence at various times while the appeal was 
pending.  Further, in the case where the law or regulations 
governing a claim change while the claim is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary, and, in deciding such 
case, the Board must determine whether the previous or 
revised version is more favorable to the veteran.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas, 1 Vet. App. 
at 312-13 (1991).  However, if the revised version is more 
favorable, the retroactive reach of that regulation can be no 
earlier than the effective date of the change, and only the 
earlier version of the regulation may be applied for the 
period prior to the effective date of the change.  See 
38 U.S.C.A. § 5110(g). see also VAOPGCPREC 3-2000 (2000).  

A.  Gastroesophageal Reflux

The veteran's service medical records show that he was seen 
on a number of occasions for gastrointestinal complaints and 
symptoms.  Post-service VA examination, dated in September 
1999, notes a history of gastroenteritis, which the veteran 
related was no longer a problem, and of acid reflux, which 
was more a problem while laying down.  He was taking 
Prevacid.  On examination, the abdomen was flat and soft, 
with no tenderness or organomegaly.  

VA outpatient treatment records for September 1999 to August 
2002 show that the veteran underwent upper gastrointestinal 
series in September 1999, which revealed no pathology of the 
upper GI tract.  In November 1999, he was seen for complaints 
of heartburn and acid reflux.  The diagnosis was GERD 
(gastroesophageal reflux disease), by history.  In May 2000, 
he denied an intolerance to greasy foods and on examination, 
bowel sounds were positive in all quadrants of the abdomen, 
which was soft, non-tender, and there was no organomegaly.  
The report dated in August 2000 notes his GERD symptoms were 
controlled by medication; that he had gained twelve pounds in 
the past nine months, which he attributed to eating "junk" 
foods while working nights; and he had been experiencing 
sharp pain, starting in the mid-lumbar region and radiating 
around the right side of the right upper quadrant thirty 
minutes after eating most meals.  Following examination, the 
diagnosis was gastroesophageal reflux disorder, stable on 
current medication.  In February 2001, the veteran reported 
his medication was not helping, so it was increased.  On 
examination, his abdomen was soft, non-tender, and bowel 
sounds were positive.  Gastroenterology report, dated in July 
2001 notes complaints of reflux into the mouth and left-sided 
chest pain, but denied associated shortness of breath or 
diaphoresis.  The increased medication had decreased the 
symptoms, but he was still having symptoms at least twice a 
week.  He reported that his appetite was good and weight was 
stable.  The abdomen was soft and non-tender, with no masses.  
An esophagogastroduodenoscopy, performed in September 2001, 
was normal, revealing a normal esophagus.  In January 2002, 
he was still having heartburn and always felt nauseated.  
Gastroenterology report, dated in January 2002, notes that 
the results of a January 2002 probe test revealed mild 
gastroesophageal reflux disease.  Nocturnal reflux was not 
demonstrated.  

VA examination report of April 2002 notes the veteran denied 
any dysphagia or vomiting.  He experienced occasional 
epigastric pain, with increased heartburn and reflux.  He was 
taking medication twice a day.  Examination revealed no signs 
of anemia, weight loss or gain.  Abdomen was soft; bowel 
sounds were present; no organomegaly was present.  There was 
slight epigastric tenderness with deep palpation.  No masses 
were palpated.  The diagnoses were hiatal hernia and 
gastroesophageal reflux disease.  A subsequent April 2002  
upper gastrointestinal series revealed no pathology of the 
upper gastrointestinal tract.  There was no evidence of 
ulcer, hiatal hernia or pathology of the esophagus.  The 
study showed normal swallowing function.  

Analysis

In the veteran's case, his gastroesophageal reflux disease is 
rated as a disease under the digestive system in VA's 
Schedule for Rating Disabilities, analogous to hiatal hernia, 
which is evaluated under Diagnostic Code 7346.  See 38 C.F.R. 
§§ 4.20, 4.114.  

The Board notes that the regulatory criteria for the 
evaluation of diseases of the digestive system were amended 
during the veteran's appeal, effective July 2, 2001.  When 
the regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his claim under the criteria that 
is to his advantage.  See Karnas, 1 Vet. App. at 308.  
However, the changes do not significantly affect the 
veteran's case and essentially leave the application of the 
provisions of Diagnostic Code 7346 unchanged.  Accordingly, 
the Board finds that the veteran will not be prejudiced by 
the Board's election in this decision to consider his claim 
solely based on the new criteria.  See Karnas, supra; Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

Diagnostic Code 7346 provides for a 10 percent rating when 
there are two or more of the symptoms required for a 30 
percent rating, but of lesser severity than is required for 
that evaluation.  A 30 percent rating requires persistently 
recurrent epigastric distress with dysphagia, pyrosis and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent rating requires symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptoms combinations productive of severe 
impairment of health.  See 38 C.F.R. § 4.114.  

In the veteran's case, the criteria for a disability rating 
in excess of 10 percent under the above-mentioned diagnostic 
code is not warranted.  The medical evidence does not show 
persistent recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health, or pain, vomiting material weight loss or hematemesis 
or melena, or other symptom combinations productive of severe 
impairment of health, which would be evidence of more 
severity than currently shown and which would warrant a 
disability rating in excess of 10 percent.   Although he had 
complained of sharp pain, starting in the mid-lumbar region 
and radiating around the right side of the right upper 
quadrant thirty minutes after eating most meals, nowhere is 
there medical evidence showing that such pain resulted in 
considerable impairment of health.  Rather, the evidence 
shows that, at the time he complained of the pain, he was 
working a night shift and consuming junk food.  Further, the 
medical evidence specifically notes that the veteran does not 
experience any dysphagia or vomiting.  Hence, the 10 percent 
rating, effective from the date of the award of service 
connection for GERD is entirely appropriate and fully 
comports with the applicable rating criteria.  

The Board notes that there is no indication that the 
schedular criteria are inadequate to evaluate the veteran's 
gastroesophageal reflux disease at any stage under 
consideration.  Further, the degrees of disability specified 
under the rating schedule generally are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See 38 C.F.R. § 4.2.  
Under the circumstances, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Both the RO and the Board have considered the appropriateness 
of the initial rating for the veteran's asthma under the 
applicable criteria in conjunction with the submission of 
additional evidence at various times while the appeal was 
pending.  See Fenderson, 12 Vet. App. at 126.  

B.  Sinusitis

The veteran's service medical records show that he was seen 
for sinus infection and allergic rhinitis.  He had undergone 
turbinectomy and septoplasty.  On post-service VA examination 
in July 1999, he was asymptomatic.  On examination, the nose 
showed no discharge; sinuses were nontender; throat was not 
congested; there was no postnasal drip; there was free 
breathing through the nose.  X-ray revealed no pathology of 
the paranasal sinuses.  

VA outpatient treatment records for September 1999 to May 
2000 shows that the veteran was seen in April 2000 with a 
history of sinus disease and septoplasty.  He complained that 
he was having difficulty breathing through his nose.  
Examination revealed edema and impression noted was nasal 
irritation.  

The veteran's June 2000 VA examination notes he was being 
seen for chronic sinusitis.  He complained of difficulty 
breathing through the nose on a chronic basis and that he had 
chronic clear to yellow discharge.  On examination, nasal 
mucosa was pink and moist; no erythema or edema was noted; 
and no blockage was noted from either nasal passage.  He did 
have mild frontal and maxillary sinus tenderness to 
percussion.  X-ray revealed no significant abnormality of the 
aerated paranasal sinuses.  

VA outpatient treatment records for May 2000 through February 
2002 do not contain any complaints, findings, or treatment 
for sinusitis or rhinitis.  VA examination reports dated in 
September 2001, December 2001, and April 2002, as well as the 
veteran's subsequent VA outpatient treatment records through 
August 2002 do not contain any complaints, history or 
treatment for sinusitis or rhinitis.  

Analysis

Sinusitis, allergic rhinitis, is rated under Diagnostic Code 
6510 in VA's Schedule for Rating Disabilities pertaining to 
diseases of the respiratory system.  See 38 C.F.R. § 4.97.  
Under this code, chronic sinusitis is rated as per the 
criteria found in Diagnostic Code 6514.  Id.  

Diagnostic Code 6514 provides that a 0 percent rating is 
warranted if chronic sinusitis is detected by x-ray only.  A 
10 percent rating is warranted is one or two incapacitating 
episodes per year of sinusitis is shown requiring prolonged 
(lasting four to six weeks) antibiotic treatment; or, three 
to six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain and purulent discharge or 
crusting.  A 30 percent rating is warranted if chronic 
sinusitis is manifested by three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment; or, more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain and purulent discharge or 
crusting.  A 50 percent rating is warranted following radical 
surgery with chronic osteomyelitis; or, near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  Id.  

The medical evidence does not show that the veteran's 
sinusitis, allergic rhinitis, warrants a compensable rating 
at any time since the grant of service connection for the 
disability.  He had been seen in service for sinus infection 
and allergic rhinitis; undergone turbinectomy and 
septoplasty; and on separation from service and during his 
initial post-service VA examination he was asymptomatic.  He 
has had complaints of trouble breathing through his nose and 
mild frontal and maxillary sinus tenderness to percussion had 
been found; however, X-rays have consistently revealed no 
significant abnormality of the aerated paranasal sinuses.  
Although he does have complaints of chronic sinusitis, 
nowhere in the records is there indication of incapacitating 
episodes requiring prolonged antibiotic treatment or non-
incapacitating episodes characterized by headaches, pain and 
purulent discharge or crusting.  Further, although his VA 
outpatient treatment records note a history of the 
disability, those records from May 2000 through August 2002 
do not contain any complaints, findings, or treatment for 
sinusitis or rhinitis, nor did VA examinations conducted in 
September 2001, December 2001, and April 2002.  Under the 
circumstances, a noncompensable rating is entirely 
appropriate for the veteran's sinusitis, allergic rhinitis, 
in the absence of medical evidence reflective of greater 
severity.  Hence, a noncompensable rating, effective from the 
date of the award of service connection for sinusitis, 
allergic rhinitis, fully comports with the applicable rating 
criteria.  

The Board notes that there is no indication that the 
schedular criteria are inadequate to evaluate sinusitis, 
allergic rhinitis, at any stage under consideration.  See 
38 C.F.R. § 4.2.  Under the circumstances, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagel, 9 
Vet. App. at 338-39; Floyd, 9 Vet. App. at 96; Shipwash, 8 
Vet. App. at 227.  

Both the RO and the Board have considered the appropriateness 
of the initial rating for the veteran's asthma under the 
applicable criteria in conjunction with the submission of 
additional evidence at various times while the appeal was 
pending.  See Fenderson, 12 Vet. App. at 126.  


ORDER

As the assignment of a 10 percent rating since the grant of 
service connection for gastroesophageal reflux disease was 
proper, a higher rating is denied.  

As the assignment of a noncompensable rating since the grant 
of service connection for sinusitis, allergic rhinitis, was 
proper, a higher rating is denied.  



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

